DETAILED ACTION
	Claims 1-27 are cancelled.  Claims 28-47 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 3, 4, 6A-B, and 7 contains shading that is not clear and will not copy clearly See 37 CFR 1.84(m). Descriptive labels other than numerical are needed for figures 1-2.  See 37 CFR 1.84(o). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The acronyms used in this claim should be defined in the claim.  Although some were defined in earlier claims (a different set of claims) this set has no definitions for RAM, ROM, JTAG, API.
It would appear the Applicants are claiming a standard for boundary scan by using the acronym JTAG. However, JTAG is not a standard at all, but stands for Joint Test Action Group which is the group that came up with the idea for standardizing the interface not the specifications that define the interface. This group no longer exists. This renders these claims indefinite because when a standard is claimed the Applicants must use a designation such as "IEEE XXX" which refers to an approved IEEE Standards project or "IEEE Std XXX-19XX" refers to an approved standard.  Standards can be found in the IEEE website.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
	Claim  28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hampel et al. US Pub 2016/0028728 in view of Wu US Pub 2014/0380294.


As per claim 28, Hampel et al substantially teach the claimed controller for a memory component, comprising (paragraph 30 "the access control unit may be implemented by a memory management unit (MMU)"): a processing unit (would be obvious to have a processor; par 30, 32 disclose a SOC, every SOC has at least a processing unit par 003); and at least one memory unit coupled to the processing unit, the memory unit comprising at least a first area for storing a user firmware and a second area for storing a controller firmware (par 42: "The access control unit 140 may comprise a secure memory 170", par 81: "the contents of one or more regions 608 of the secure memory 170" and Figs. 1, 8A); wherein the processing unit is configured to: receive a memory address of a program instruction to be executed; compare the memory address with a reference value (par 28: "by comparing a stored reference value with a value of ... ''); and based on the comparison, enable/restrict actions associated with the program instruction (par 28: "a SoC may be further configured to validate the integrity of the access control data stored by the access control unit by comparing a stored reference value with a value of a cryptographic hash function of the access control data calculated by the access control unit" par 83: "the access control unit 140 
Not explicitly disclosed by Hampel et al is “at least one memory unit coupled to the processing unit, the memory unit comprising at least a first area for storing a user firmware and a second area for storing a controller firmware”. However in analogous art Wu teaches two areas for storing different firmware, (Fig 2 elements 250 and 260). While Wu does not state that the firmware is for different elements it is clear that the memory is storing two different items. As far as the memory is concerned it is just data (ones and zeros). Therefore it would have been obvious to a person having ordinary skill in the art to have used the storage of two different firmware data in the memory of Hampel et al. since memory will just store what is placed there.

As per 43, Hampel et al substantially teach the claimed memory component, comprising: an array of memory cells (paragraph 30 "the access control unit may be implemented by a memory management unit (MMU)"); a controller coupled to the array and comprising (MMU): a processing unit (would be obvious to have a processor; par 30, 32 disclose a SOC, every SOC has at least a processing unit par 003); and at least one memory unit coupled to the processing unit, the memory unit comprising at least a first area for storing a user firmware and a second area for storing a controller firmware (par 42: "The access control unit 140 may comprise a secure memory 170", par 81: "the contents of one or more regions 608 of the secure memory 170" and Figs. 1, SA); wherein the processing unit is configured to: receive a memory address of a program 
Not explicitly disclosed by Hampel et al is “the memory unit comprising at least a first area for storing a user firmware and a second area for storing a controller firmware”. However in analogous art Wu teaches two areas for storing different firmware, (Fig 2 elements 250 and 260). While Wu does not state that the firmware is for different elements it is clear that the memory is storing two different items. As far as the memory is concerned it is just data (ones and zeros). Therefore it would have been obvious to a person having ordinary skill in the art to have used the storage of two different firmware data in the memory of Hampel et al. since memory will just store what is placed there.

As per claim 44 Hampel et al substantially teach the claimed storing a user firmware in a first area of a memory unit and storing a controller firmware in a second area of the memory unit (par 42: "The access control unit 140 may comprise a secure memory 170", par 81: "the contents of one or more regions 608 of the secure memory 170" and 
stored reference value with a value of ... ''); and based on the comparison, enabling/restricting actions associated with the program instruction (par 28: "a SoC may be further configured to validate the integrity of the access control data stored by the access control unit by comparing a stored reference value with a value of a cryptographic hash function of the access control data calculated by the access control unit" par 83: "the access control unit 140 may calculate a signing (e.g., a hash) value 510 of the contents of one or more regions of the secure memory 170 and compare the calculated cryptographic hash with a reference cryptographic hash").
	Although Hampel et al teach a memory area the storage of a user firmware in a first area of a memory unit and storing a controller firmware in a second area of the memory unit is not explicitly taught. However in analogous art Wu teaches two areas for storing different firmware, (Fig 2 elements 250 and 260). While Wu does not state that the firmware is for different elements it is clear that the memory is storing two different items. As far as the memory is concerned it is just data (ones and zeros). Therefore it would have been obvious to a person having ordinary skill in the art to have used the storage of two different firmware data in the memory of Hampel et al. since memory will just store what is placed there.

Allowable Subject Matter
Claims 29-42 and 45-47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kotary et al. US 2019/0042229 teach a SOC which has a secure area where the host system firmware includes seamless recovery firmware to request a recovery of one or more of the firmware components by setting a firmware recovery flag and a storage driver to update non-critical portions of the firmware components when a non-critical flag is asserted/set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111